DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed July 21, 2021 are approved.

Specification
The disclosure is objected to because of the following informality:  Line 5 of ¶ 0003 is grammatically incorrect.  Note the recitation “Existing chair is generally provided”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a left end of the reclining pull rope” in line 1.  It is unclear if this limitation is intended to represent the same structure as the previously set forth “one end of the reclining pull rope”, or the previously set forth “the other end”.  See claim 1.
Claim 2 recites the limitation “one end of the gas spring pull rope” in line 3.  It is unclear if this limitation is intended to represent the same structure as the previously set forth “one end of the gas spring pull rope”.  See claim 1.
Claim 2 recites the limitation "the reclining positioning block" in lines 2 to 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the gas spring throw rod" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the reclining locking control spring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the front end of the reclining locking teeth" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the reclining locking teeth" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the reclining rotating screw" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "a gas spring throw rod" in line 11.  It is unclear if this limitation is intended to represent the same structure as the previously set forth “gas spring throw rod”.  See claim 2.
Claim 4 recites the limitation "the elasticity adjustment knob" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the outer wall of a reclining elasticity adjustment female gear" in lines 3 to 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the reclining spring rear base" in lines 7 to 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the slider bracket" in lines 3 to 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the slider spring is chaired on an inner wall” in line 8.  This recitation is grammatically vague.  It cannot be ascertained from this recitation what is meant by “is chaired”.
Claim 6 is indefinite as it depends from an indefinite claim.

Allowable Subject Matter
Claim 1 is allowed.
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Adjustable chair structure incorporating a mechanism that is operated by way of a pulling action is shown by each of Chen (10342353), Mezzera (10278504), White et al (7708346), CN109393798A, CN212325923U, and CN21033756U.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						/MILTON NELSON JR/June 16, 2022                                            Primary Examiner, Art Unit 3636